Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161248                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161248
                                                                    COA: 352341
                                                                    Macomb CC: 2017-000598-FH
  JOHN JOSEPH MURPHY, III,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the March 6, 2020 order
  of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall also address whether the trial court complied with the
  requirements of MCR 6.425(E)(3), and whether the defendant was impermissibly punished
  for his inability to pay an economic assessment.

         The application for leave to appeal remains pending.

         VIVIANO, J., would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2020
           b1027
                                                                               Clerk